FARMER, J.
We affirm that part of the order of the Probate Judge awarding the refund of the $20,000 membership to the estate. Under the property settlement agreement, this was personal property and remained the separate property of the husband. Upon his death, this became part of his estate.
We reverse that part of the order making the estate responsible for part of the expenses paid by the estate to preserve the house for the wife. According to the terms of the marital property settlement agreement, upon his death the former wife became the owner of the house. Therefore all the expenses paid by the estate for the house benefitted her directly and proved of no benefit to the estate. Upon remand the Probate Judge shall award that part of the funds being held in escrow to the estate.
STEVENSON and GROSS, JJ., concur.